Hon. Raymond E. Magee       Opinion No. V-1083
County Attorney
QalvestonCounty            Re: The duties of the Coun-
Oalveaton,Texas                ty Judge upon receiving
                               a petition ior an elec-
                               tion on abolishingan
                               independentschool dis-
                               E;;;;, and related ques-
Dear Sir:                           .
          We refer to your inquiries concerningthe pro-
posed dissolutionof the Santa Fe IndependentSchool Dis-
trict in Galvestbn county. You advise that the Santa.Fe
Mstrltit comprises.theterritory of'three small towns,
Alta Loma, Arcadia, and Algoa, each of which was former-
ly a common school district. It is set forth in the sub-
mltted copy of the petition for abolition of the inde-
pendent district, addressed to the County Judge of Qal-
veston County;that heretofore the common districts of
Algoa, Arcadia, and Alta Loma were consolidatedto cre-
ate, and were operated under the name of, the Santa Fe
ConsolidatedCommon School District. Subsequently,such
conrrolidateddistrict was incorporatedto become the
Santa'Fe IndependentSchool Mstrlct; that It ls.now the
desire of the citizens OS said district that.the Santa Fe
IndependentSchool District be abolished.
           Your first question is whether the submitted
p+tltion Siled rith the County Judge of Galveston County'
requeaflng  that he mtll or order an election for the pur-
pose of abolishing Santa Fe IndependentSchool Mstrict
18 sufficient. This petition bears the names of 127 per-
sons alleged to be resident property taxpayers, qualified
voters of the Santa Fe Independent.SchoolDistrict.
          Bnder the presented facts, the Santa Fe Dis-
trlct now has the status of an independentschool die-
trlct. It was created an independentdlstrlct under one 4
of the general incorporationschool laws. Arts. 27422 and
2757, V.C.S. Such statutes provide'that aommon school
districts incorporatedthereunder shall have all the
rights, powers and privileges conferred and imposed by
'1608
        Hon. Raymond E. Magee, page 2   (v-1083)


        the general lans.oS this State upon independentschool
        districts. Thus, when the prior existing Santa Fe Con-
        solidatedConnnonSchool District was Incorporatedto
        create the Santa Fe IndependentMstrlct, the old con-
        solidatedcommon school district ceased to exist upon
        the creation of the new Independentdistrict.



        dlstrlatas dlstlnguishedSrom a consolidatedcommon
        school district, It follows that the proceduralstatute,
        Article 2767, et seq., authorizingthe abolishmentof an‘
        independentdistrict is applicableIn the Instant matter,
        rather than Article 2815, which provides for the dls-
        solution of a consolidatedschool district and the res-
        toration.of the districts Included therein to their
        former status.
                  Article 2767, V.C.S.,'providesIn part:
                  "All independentschool districts ln-
             corporatedror Sree school purposes ... may
             be abolished in the manner herein provided:
                  "The COunty Judge of any county in which
             any independentdi8triCt  ... Is situated,
             shall, upon petition In writing signed by
             twenty-flveof the resident property tax-
             payers, who are quallSled voters OS such ln-
             dependent school district, make an order SOP
             holding an election Sor such purposes, on a
             day therein stated, and at a place within
             said Independentschool district and within
             the county In which said county court is
             sitWted, therein designated. He shall ap-
             point an officer to preside at the election,
             who shall select two Judges and two clerks
             to asslst in holding it. ASter previous no-
             tice OS ten days by posting advertisements
             thereof at three public places within such
             independentschool district, the election
             shall be held In the manner prescribedby
             law for holding general elections,except
             as herein provided.
                  "All persons who a& legally qualU"ied
             voters of the State and of the county in
;   Hon. Raymond E..Magee,page 3   (v-1063)


         which such Independentschool district :.i
         Is situated,and who have resided ulthin
         said Indbpendentschool distrlpt for at
         least six months next pbecedlng, shall be
         entitled to vote at such election.
              'The officersholding such election
         shall make return thereof to the County
         Judge within ten days after the same Is
         held.. .XSa majority of such voters, voting
         at such election, shall vote to abolish
         such independentschool district, the Coun-
         ty Judge shall declare such Independent
         school dlstrlot abolished,and shall enter
         an order to that eSSect.uponthe mtnutes of
         the commIssIonerscourt, and Srom the date
         of such order, said Independentschool dis-
         trict shall cease to exist.."
              The submitted copy'of petition Is su&'lclent
    as to sorm. However, It is the duty of the County Jiuige
    prior to the Issuance OS his order for such an election
    .in compliancetherewithto determinewhether the petition.
    oontalns the signaturesof at least twenty-fiveresident
    property taxpayerswho are qualified voters OS such lnde-
    pendent school district as defined In parzigraph.3of dr-
    tlcle 2767.
              Question 2: Since the:santa Fe-~&de-
         pendent District consists of the area of.
         three towns which are widely scattered;
         please advise whether such an election
         could be held In only one place In the,dls-
         trlct, or must.It be held In three towns
         as Is usually done In school elections?
              Paragraph2 of Article 2767.'provides.thatthe
    County Judge shall make an order for holdlngap e$iotlon
    Sor abolishmentpurposes,on.a day therein stated, and
    "at a place within said Independent district.."Under
    this provision such an electlon'couldproperly be held
    In one place In the district.
              Question 3: In case the Santa Fe In-
         dependentMstrlct be abolished in accordance,
         wlithArticle 2767, would said district revert
         to its former status as a consolidatedcommon
         school district,would It revert to.Its earll-
         er former status of three common districts as
Ron. Raymond E. F&gee, page 4   (V-1083)


    of the year 1927, or would It be thrown Into
    the hands of the County Board of School
    Trustees for whatever dispositionsaid Board
    might see Sit to make of the territorynow
    within such lndependdntdistrict?
          As hereinbeforepointed out, Article 2767 pro-
vides the procedure for abolishmentof an Independent
district,whereas Article 2815 of Vernon*8 Civil Stat-
uteriIs a law covering a different situationand provld-
lng for the dissolutionOS a consolldzited district,a
district composed of two or more former districts.When
a consolidateddistrict Is abolishedunder Article 2815,
the former districts oomposlngthe consolidationrevert
to their original status. That statute so provides.
When, however, an independentdistrict Is abolished-under
Article 2767, et seq., that law does not provide for auto-
matic reversion OS an independentillstrict Into another,
type of district, original or otherwise,save one.&xcep-
Mon. The exception Is provided In Article 27671, which
reads In part:
          "Upon the abolishmentof an lndepend-
     ent district oreated by special or local law
     out of territory theretoSorecontainingtwo
     or more common school districts,said common
     school district shall lnrmedlatelycome into
     existenceby operation of law with the same
     boundariesthey had prior to the creationof
     said independentschool district; ...@' (Em-
     phasis added)
          Under facts submitted,the present Santa Fe In-
dependentSchool District was not createdby special law
out OS territory containingtwo or more common districts.
It was created under general law into an Independent
school district. Therefore,Article 2767~ could not-ap-
ply to the Santa Fe District. It Is our opinion that if
the present Santa Fe IndependentSchool District Is
abolishedunder the provisions of Article 2767, et seq.,
it would lie within the province of the County Board of
School !Prusteesacting under Its powers granted in Ar-
ticle 2681 or Vernon's Civil Statutes to order whatever
dispositionIt sees Sit of the territorynow within the
Independentdistrict.
          Question 4: Are there any provisions
     within the Qllmer-Alklnlaws (S.B. 115, 116,
     and 117, A&s 51st Leg.,.R.S.1949) or wlth-
     In other recent school legislationwhich
Hon. Rmnd    E:Hagee, page 5   (V-1083)


    would   render the proposed abolition of said
    Santa   Fe Mstrlct null and void?    ;'
          We know of no law which repeals or supersedes
Article 2 67. In fact, paragraph 4 of Article VIII,Senate
Bill 116 1Art. 2922-18,V.C.S.) provides that Its provl-
slons for the consolidationof dormant school districts
by order of the County Board or School Trustees shall not
be construedto repeal, supersede or limit any existing
statute providingother methods for school district con-
solidationand annexation.   Pertinent also to the powers
of the county school board is paragraph 3 of Article
2922-18,which provides in part:
          I... at any time that It may be de-
     termined there Is territorylocated ln a
     county and not nithln the described limits
     of a school district,the County Board of
     Trustees of such county are hereby author-
     ized gad required to add such territory to
     an adjoiningdistrict or districts and the
     provlslc~ herein made tith re.Serenceto
     recording and defining the area of the'new
     district thus enlarged,with reference to
     assumptionOS bonds, authorizationof a tax
     therefor,and for a local maintenancetax,
     shall be Sollowed ln all such oases;?
         'meations 5 and 6: If the electorate
     of the Santa Fe IndependentMstrlct votes
     to abolish the district,when and under what
     circumstancesshould a local maintenancetax
     be voted by qualifiedvoters of the abolished
     district. What oSflclalswould have author-.
     lty to receive and disburse the Sunds of the
     abolished district,
          The answers to these questions depend, of cowse,
on what dispositionIs made by order of the ~CountyBoard
of Trustees of the area now comprisingthe Santa Fe MS-
trlct. IS the county board creates one or’more connnon
districtsof the wea, then the CommIssIonera Court of
the county would have the power to.,levyand cause to be
collkcteda maintenancetax only after, In accordance
with general law, an election has‘been called and held
In the new district or districts authorizing same. Tex.
Const., Art. VII, Sec. 3; Arts. 2795; 2'@+e, V.C.S.;
Fyote IndependentSchool Dist. v. Dyer; supra;~BlgSoot~
lion.   Raymond E. Magee, page 6   (V-1083)


IndependentSchool Mst. v. Qenard, suprai IS the"c&nty
board consolidatesor attaahes the area to one or .inore
existing districts,then there must be an electionau-
thorizing such tax before the same can be.legallylevied.
Tax. Con&., Art. VII, Sec. 3; Arts. 2790, 2795, 2784e,
2922-18, V.C.S.;

1923); Burn8 v.
Mat., -295Sin. 1091 (Con% App. 192
xendent     School Dlst., 34 S.W.2d
%yote IndependentSchool Dlst. v. Dyer, supra, anil*
Soot IndependentSchool Mst. v. Qenard, supra.
respect to taxes to pay indebtednessof the district out-
standingat the time that the same is abolished,Articles
2767a and 27670 provide the procedure to follow. A-Q:
Opinion Ho. O-3134.. See also Art. 2742b, Seas. 9, 10,
11, 12, V.C.S. Article 2767d Is the lau with respect to
the dlsoosltlonof the assets of the abolished district.
Eagle Lake Independentschool Dlst. v. Hoyo 199 S.W. 352
(Tax. Clv. App. 1917, error ref.); Rocky Moknt.:IndeWnd-
eiltSchool Mat. v. Jackson, 152 S.b.2d 400 (Tex. Clv.
App. 1941, error ref.). See also Art. 2767f, V.C.S.
             Question 7: "Since the Board of Trus-
        tees of said Santa Fe IndependentSchool Ms-
        trlct did not order the above mentioned elec-
        tion, Is It mandatory that said Boar&provide
        for the payment of the expense of said elea-
        tlon?"
          In answer to your seventh Inquiry as to payment
of the expenses Incident to the holding of an abolition
election,Article 2746b provides In part:
             "All expenses Incurred In connectlqn
        with or Incidentalto any school district
        election in connectionwith the public
        school within such school district shall
        be paid out of the available maintenance
        fund belongingto such district...."


             Under submittedfacts the Santa Fe In-
        dependent School Mstrlct may be abolished
        by an eleatlon authorized~lnArticle 2767 of
        Vernon's Civil Statutes,which may validly
        be held at one place within the district.
Hon. Raymond E.   Hagee,   page 7   (V-1083)

                                                    .
     If so a.bollshed,It lies ulthia the pouer of
     the Comity Board of School Trustee6 to order
     the dl8p$l~l~ 0; Ehg territoryas It pees
     sit.     .        . . . ArtlcIe.2767Is not
     supersededby tie Qllmer-Alklnschool laws.
     Art. 2922-18, par. 4,’V.C.S.
           Where new school didtrlctshave been
     formed out of the territoryof the abolished
     independentschool district,or where such
     territory has been added to existing districts,
     then before a maintenancetax may be levled
     against the taxable property thereolt,the
     same must have been authorizedat ti elec-
     tion called and held in accordancewith the
     provisionsof general law. Tex. Con&., Art.
     VII, ~ec. 3; Arts. 2767a,*2767c; 2@4e; 2790,’
     2795,  V.C.%; A. 0. Opiaiqn Ho. o-3134.
          Expenses incident to holding OS the
     abolition eledtlcn are payable out o? avall-
        e malnteuauce Suuds of the district. Art.
    x"746b, V.C.S.
                                       Your8 very truly,
APPROVED:                                PRICE DANIEL
                                       Attorney QeneraI
J. C. Davis, Jr.
County ASSalrs Mvlslon
Joe Ft.ffreenhill                         Chester   D. Olllson
First Assistant                                      Assistant.

CEO:mw:db